     Case 5:19-cv-01374-PSG-SHK Document 35 Filed 01/15/20 Page 1 of 5 Page ID #:694




 1    Kolin C. Tang (SBN 279834)
 2
      SHEPHERD, FINKELMAN, MILLER
      & SHAH, LLP
 3    1401 Dove Street, Suite 540
 4
      Newport Beach, CA 92660
      Phone: 323-510-4060
 5    Fax: 866-300-7367
 6
      Email: ktang@sfmslaw.com

 7    Counsel for Plaintiff
 8
      [Additional Counsel for Plaintiff listed on Signature Page]
 9

10
                        IN THE UNITED STATES DISTRICT COURT
11
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13                                                )   Case No. 19-cv-01374-PSG-SHK
        MARGGIEH DICARLO, Individually            )
14      and On Behalf of All Others Similarly     )   NOTICE OF APPEAL
15      Situated,                                 )
                                                  )
16
                     Plaintiff,                   )
17          vs.                                   )   The Hon. Philip S. Gutierrez
                                                  )
18
        MONEYLION, INC., MONEYLION                )   Dated: January 15, 2020.
19      OF CALIFORNIA LLC, ML PLUS                )
        LLC, and ML WEALTH, LLC,                  )
20
                                                  )
21                 Defendants.                    )
                                                  )
22
                                                  )
23

24

25

26

27

28

      PLAINTIFF’S NOTICE OF APPEAL
      Case No. 19-cv-01374-PSG-SHK
     Case 5:19-cv-01374-PSG-SHK Document 35 Filed 01/15/20 Page 2 of 5 Page ID #:695




 1
              TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF
 2
      RECORD:
 3
              Please take notice that Plaintiff Marggieh DiCarlo (“Plaintiff”) appeals to
 4
      the United States Court of Appeals for the Ninth Circuit regarding the Court’s
 5
      December 20, 2019 Order granting Defendant MoneyLion, Inc., MoneyLion of
 6
      California LLC, ML Plus LLC, and ML Wealth LLC’s Motion to Compel
 7
      Arbitration, denying Plaintiff’s ex parte Request For Leave to File a Surreply, and
 8
      dismissing the case (Doc. 34).
 9
              This case was first filed in U.S. District Court on July 25, 2019.
10
              This is not a cross appeal, and no previous appeals have been filed in this
11
      case.
12
              This notice is timely filed within 30 days of the Order pursuant to Fed. R.
13
      App. P. 4(a)(1)(A). Plaintiffs’ Representation Statement is attached below. See
14
      Fed. R. App. P. 12(b); 9th. Cir. R. 3-2(b).
15

16
      Dated: January 15, 2020.                 Respectfully Submitted,
17

18                                             /s/ Kolin C. Tang
                                               Kolin C. Tang (SBN 279834)
19
                                               SHEPHERD, FINKELMAN, MILLER &
20                                             SHAH, LLP
                                               1401 Dove Street, Suite 540
21
                                               Newport Beach, CA 92660
22                                             Phone: 323-510-4060
                                               Fax: 866-300-7367
23
                                               Email: ktang@sfmslaw.com
24

25
                                               James C. Shah (SBN 260435)
                                               SHEPHERD FINKELMAN
26                                             MILLER & SHAH, LLP
27
                                               1845 Walnut Street, Suite 806
                                               Philadelphia, PA 19103
28                                             Telephone: 610-891-9880
      PLAINTIFF’S NOTICE OF APPEAL                                                 -2-
      Case No. 19-cv-01374-PSG-SHK
     Case 5:19-cv-01374-PSG-SHK Document 35 Filed 01/15/20 Page 3 of 5 Page ID #:696




 1                                       Facsimile: 866-300-7367
 2
                                         Email: jshah@sfmslaw.com

 3                                       John F. Edgar (PHV forthcoming)
 4
                                         Michael R. Owens (pro hac vice)
                                         EDGAR LAW FIRM LLC
 5                                       2600 Grand Blvd., Ste. 440
 6
                                         Kansas City, MO 64108
                                         Telephone: (816) 531-0033
 7                                       Facsimile: (816) 531-3322
 8
                                         Email: jfe@edgarlawfirm.com
                                         Email: mro@edgarlawfirm.com
 9

10                                       Attorneys for Plaintiff, individually, for the
11
                                         general public, and on behalf of all others
                                         similarly situated
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      PLAINTIFF’S NOTICE OF APPEAL                                         -3-
      Case No. 19-cv-01374-PSG-SHK
     Case 5:19-cv-01374-PSG-SHK Document 35 Filed 01/15/20 Page 4 of 5 Page ID #:697




 1                            REPRESENTATION STATEMENT
 2
                   PARTY                             COUNSEL
 3

 4     MARGGIEH DICARLO                SHEPHERD, FINKELMAN, MILLER &
                                       SHAH, LLP
 5
             Plaintiff / Appellant         Kolin C. Tang (SBN 279834)
 6                                         1401 Dove Street, Suite 540
                                           Newport Beach, CA 92660
 7
                                           Phone: 323-510-4060
 8                                         Fax: 866-300-7367
                                           Email: ktang@sfmslaw.com
 9

10                                          James C. Shah (SBN 260435)
11
                                            1845 Walnut Street, Suite 806
                                            Philadelphia, PA 19103
12                                          Phone: 610-891-9880
13
                                            Fax: 866-300-7367
                                            Email: jshah@sfmslaw.com
14

15
                                       EDGAR LAW FIRM LLC
                                           John F. Edgar (PHV forthcoming)
16                                         Michael R. Owens (pro hac vice)
17
                                           2600 Grand Blvd., Ste. 440
                                           Kansas City, MO 64108
18                                         Phone: (816) 531-0033
19
                                           Fax: (816) 531-3322
                                           Email: jfe@edgarlawfirm.com
20                                                mro@edgarlawfirm.com
21

22

23

24

25

26

27

28

      REPRESENTATION STATEMENT                                   -1-
      Case No. 19-cv-01374-PSG-SHK
     Case 5:19-cv-01374-PSG-SHK Document 35 Filed 01/15/20 Page 5 of 5 Page ID #:698




 1     MONEYLION, INC.                 SHEPPARD MULLIN RICHTER AND
 2
                                       HAMPTON LLP
       MONEYLION OF                        Fred R. Puglisi
 3     CALIFORNIA, LLC                     Jay T. Ramsey
 4
                                           1901 Avenue of the Stars Suite 1600
       ML PLUS, LLC                        Los Angeles, CA 90067-6055
 5                                         Phone: 310-228-3733
 6
       ML WEALTH, LLC                      Fax: 310-228-3933
                                           Email: fpuglisi@sheppardmullin.com
 7           Defendants / Appellees        Email: jramsey@sheppardmullin.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      REPRESENTATION STATEMENT                                  -2-
      Case No. 19-cv-01374-PSG-SHK
